DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 1/28/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “ligh” in line 23 should instead be “light.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2018/0045866) (of record) in view of Tseng et al. (US 2017/0307936).
Consider claim 1, Chae discloses (e.g. figures 1-2) a display panel (display apparatus), comprising a substrate (170, planarization layer), wherein a color film layer (140/150, color conversion layers) and a glass layer (110, glass substrate) are formed on the substrate (see figures 1-2), the color film layer comprises first color resistances (140, first color conversion layer) and second color resistances (150, second color conversion layer), wherein a plurality of first color quantum dots are disposed in the first color resistances, and a plurality of second color quantum dots are disposed in the second color resistances (the quantum dots are disposed with the color resistances) [0044-0052];
wherein the color film layer further comprises reflecting color resistances (122, reflection layer), each of the reflecting color resistances is formed between one of the first color resistances and one of the second color resistances adjacent to one of the first color resistances (See figures 1-2, the reflection layer is disposed between 140/150, color conversion layers); wherein reflectivities of contact surfaces between the reflecting color resistances and the first color resistances and between the reflecting color resistances and the second color resistances are greater than 70% (120 is made to have high reflection properties.  The materials listed are known in the art to have a reflectance greater than 70%) [0036-0037], wherein the reflecting color 
wherein top surfaces of the reflecting color resistances are higher than top surfaces of the first color resistances and top surfaces of second color resistances (see figures 1-2, the reflection layer 122 extends above the color conversion layers 140/150) along a direction perpendicular to the glass layer, and bottom surfaces of the reflecting color resistances are lower than bottom surfaces of the first color resistances and bottom surfaces of the second color resistances along the direction perpendicular to the glass layer (see figures 1-2, reflection layer 122 extends below 140/150 color conversion layers in the perpendicular direction) [0036-0037, 0042-0052]
wherein a first color of the first color resistances is red (140, color conversion layer may be red), a second color of the second color resistances is green (150, color conversion layer may be green) [0010],
However, Chae does not explicitly disclose that the color film layer further comprises blue light shading layers formed on the first color resistances and the second color resistances to shade blue light.  Chae and Tseng are related as filtering devices.  Tseng discloses (e.g. figures 1-2) blue light shading layers (240, optical filter layer is formed at the first and second pixel areas 230A and 230B) formed on the first color resistances and the second color resistances (240 is formed on the red and green filtering layers 230) to shade blue light (the optical filter layer 240 is a blue light filter layer) [0021].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Chae, to include 
Consider claim 3, the modified Chae reference does not explicitly disclose that the thicknesses of the reflecting color resistances range from 3 to 8 µm.  However, it is considered to be within ordinary skill level to modify the thickness of the reflective layer via routine experimentation. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Chae reference, to have the thickness be in the range of 3 to 8 µm, in order to utilize common skill and knowledge to modify the thickness to achieve a workable range of thicknesses for purposes of optimizing durability and compact design.
Consider claim 6, Chae, in the embodiment of figures 1-2, does not explicitly disclose that the color film layer further comprises a plurality of third color resistances, the reflecting color resistances are formed among the third color resistances, the second color resistances, and the first color resistances.  Embodiments of the figures 1-2 and 4 are related as color filters.  In the embodiment of figure 4, Chae discloses a plurality of third color resistances (C3, third pixel region of a third color), the reflecting color resistances are formed among the third color resistances, the second color resistances, and the first color resistances (see figure 4, the third color resistances are formed among 140/150, color conversion layers) [0074-0076].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Consider claim 7, the modified Chae reference discloses (e.g. figures 1-4) a display panel, wherein a third color of the third color resistances is blue (pixel portion C3 can be blue) [0074 of Chae].
Consider claim 9, the modified Chae reference discloses (e.g. figures 1-2 of Chae) a display panel, wherein a black matrix (BM) layer is formed between the top surfaces of the reflecting color resistances and the glass layer (121, black matrix is formed between the glass substrate 110 and 140, color conversion layer) [0036-0037, 0042-0052 of Chae]. 
Consider claim 10, the modified Chae reference discloses (e.g. figures 2A-2B, 5A of Chae) a display device, comprising the display panel of claim 1 (display panel and color filter is disclosed) [0015 of Chae].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2018/0045866) (of record) in view of Tseng (US 2017/0307936) as applied to claim 1 above, and in further view of Sun (US 2010/0060822) (of record).
Consider claim 2, Chae does not explicitly disclose that the optical densities of contact surfaces between the reflecting color resistances and the glass layer are greater than 3/µm.  Chae and Sun are related as display devices.  Sun discloses a device wherein the optical densities of contact surfaces are greater than 3/µm (an optical density of luminescent materials is greater than 10) [0098].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2018/0045866) (of record) in view of Tseng (US 2017/0307936) as applied to claim 1 above, and in further view of Li et al. (US 2012/0287381) (of record).
Consider claim 5, Chae, in the embodiment of figures 1-2, does not explicitly disclose that the color film layer further comprises a plurality of third color resistances, the reflecting color resistances are further formed between the third color resistances, the second color resistances, a plurality of third color quantum dots are disposed in the third color resistances.  Embodiments of the figures 1-2 and 4 are related as color filters.  In the embodiment of figure 4, Chae discloses a plurality of third color resistances (C3, third pixel region of a third color), the reflecting color resistances are formed between the third color resistances, the second color resistances, (see figure 4, the third color resistances are formed among 140/150, color conversion layers) [0074-0076].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the color resistances in the embodiment of figures 1-2 of Chae, to include the third pixel portions as taught in the embodiment of figure 4, in order to utilize pixels of a third color to form a full color display. 
However, Chae does not explicitly disclose a plurality of third color quantum dots are disposed in the third color resistances.  Chae and Li et al. are related as display .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872